Opinion filed March 1, 2007















 








 




Opinion filed March 1, 2007
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00338-CR 
                                                    __________
 
                             ROBERT
ALLEN PASQUALE, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                  On
Appeal from the County Court at Law No. 1
 
                                                           Ector
  County, Texas
 
                                                  Trial
Court Cause No. 05-1271
 

 
                                                                   O
P I N I O N




This is an appeal from a judgment revoking
community supervision   The trial court
convicted Robert Allen Pasquale, upon his plea of guilty, of the misdemeanor
offense of driving while intoxicated and assessed his punishment at confinement
for one year and a $1,200 fine.  However,
the imposition of the sentence was suspended, and appellant was placed on
community supervision for two years.  At
the hearing on the State=s
motion to revoke, appellant entered pleas of true to seven of the State=s eight allegations that he violated
the terms and conditions of his community supervision.  The trial court found that appellant had
violated the terms and conditions of his community supervision, revoked his
community supervision, and imposed a sentence of confinement for 240 days.  We affirm.
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has
the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex.
Crim. App. 2006).  Likewise, this court
advises appellant that he may file a petition for discretionary review pursuant
to Tex. R. App. P. 66.  Black v. State,  No. 11-06-00273-CR, 2007 WL 431005 (Tex. App.CEastland,  Feb. 8, 2007, no pet. h.). 
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
March 1, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., 
McCall,
J., and Strange, J.